In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Orgera, J.), dated November 17, 1986, which dismissed the petition.
548
138 APPELLATE DIVISION REPORTS, 2d SERIES
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The petitioner has been released from custody, and is therefore not entitled to the extraordinary remedy of habeas corpus (see, People ex rel. Julio v Walters, 58 NY2d 881; People ex rel. Wilder v Markley, 26 NY2d 648, rearg denied 27 NY2d 737; People ex rel. Owens v Sullivan, 128 AD2d 572; People ex rel. Kitchen v Sullivan, 121 AD2d 415). Kunzeman, J. P., Eiber, Kooper and Harwood, JJ., concur.